DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24b and 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Line 5 of paragraph [0016] appears to be missing the word ‘shell’ after ‘cylindrical’.
Line 6 of paragraph [0017] should read “…the high hill side 12a of nozzle 12…”
Line 7 of paragraph [0020] appears to have a typographical error in the word ‘path’.
Line 13 of paragraph [0022] refers to Fig. 3b when the disclosure appears to be relating to Fig. 3c.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the machined radially enlarged section.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,307,661 to Fink et al. (hereinafter FINK) in view of Modeling of material removal in mechanical type advanced machining process : a state-of-the-art review by Jain, et al. (hereinafter JAIN).
Regarding Claim 1, FINK discloses A method for peening an obstructed region of a metal assembly that is obstructed by an obstructing part of the metal assembly (Figs. 2 and 3; Col. 3, Line 61 to Col. 5, Line 16) comprising:
determining an optimal peening path (Figs. 2 and 3; Col. 3, Line 61 through Col. 4, Line 3) for treating the obstructed region (76 in Figs 2 and 3; Col. 3, Line 63) irrespective of the obstructing part (120 in Figs. 2 and 3; Col. 3, Line 64 through Col. 4, Line 1);
identifying a portion of the obstructing part within the optimal peening path (portion of 120 cut out to form slot 190 in Figs. 2 and 3; Col. 4, Lines 1-3).


removing, by machining, the section so as to create additional space along the optimal peening path (Col. 4, Lines 3-6); and
peening the obstructed region, a path of the peening at least partially crossing through the additional space (Col. 4, Line 67 through Col. 5, Line 6).
FINK does not expressly disclose the step of determining a section of the portion of the obstructing part that is removable without affecting a mechanical integrity and functionality of the obstructing part.
However, FINK discloses that only a small area of sleeve 120 is removed (190 as shown in Figs. 2 and 3) and the sleeve is rotated so shot peening can be performed on other adjacent areas (Col. 5, Lines 12-16) instead of removing further material from the sleeve which may affect the mechanical integrity of the sleeve.  This teaching of removing a minimal amount of material from the sleeve and rotating it to peen the material clearly shows that FINK is taking into account the mechanical integrity of the sleeve, and that the machining of the sleeve wouldn’t affect the function of the sleeve after the method is completed.
JAIN teaches that it was well known in the art of machining products to use analytical material removal models which consider mechanical integrity of machined materials when determining planned machining processes.  See Abstract.
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify FINK’s method such that it determines a section of the portion of the obstructing part that is removable without affecting a mechanical integrity and functionality of the obstructing part in view of JAIN’s teaching.
Regarding Claim 2, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 1, above.  FINK further discloses wherein the metal assembly is nuclear reactor pressure vessel (10 in Fig. 1; Col. 2, Lines 53-54).
Regarding Claim 3, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 2, above.  FINK further discloses wherein the obstructing part (120 in Fig. 2) penetrates a sloped wall (50 in Fig. 2; Col. 2, Line 63) of the nuclear reactor pressure vessel (10 in Fig. 1), a low hill side (See 

    PNG
    media_image1.png
    304
    523
    media_image1.png
    Greyscale

Regarding Claim 4, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 3, above.  FINK further discloses wherein the obstructing part (120 in Fig. 2) includes a radially enlarged section (160 in Fig. 2; Col. 5, Line 20), the section being the low hill side of the part (160 radially extends on the “Low Hill Side” as shown in the Fig. 2 Detail below), the radially enlarged section forming a free end of the part (160 is shown in Fig. 2 as being a free end part of sleeve 120).
Regarding Claim 8, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 4, above.  FINK further discloses wherein the obstructed part (76 in Fig. 2) includes a tubular section (70 in Fig. 2; Col. 3, Line 11) passing through the sloped wall (50 in Fig. 2), the radially enlarged section being a guide funnel (160 in Fig. 2) fixed to an end (155 in Fig. 2; Col. 3, Line 49) of the tubular section.
Regarding Claim 9, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 3, above.  FINK further discloses wherein the sloped wall (50 in Fig. 2) is hemispherical (50 in Fig.1; Col. 2, Lines 62-63).
Regarding Claim 10
Regarding Claim 15, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 1, above.  FINK further discloses wherein the machining is electrical discharge machining (195 in Fig. 3; Col. 4, Lines 3-6).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FINK in view JAIN and further in view of U.S. Patent Application No. 2013/0174627 A1 of AOKI et al., hereinafter AOKI and U.S. Patent Application No. 2003/0029845 A1 of Tamura et al., hereinafter TAMURA.
Regarding Claim 16, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 1 as discussed in the rejection of Claim 1 above.
The combined disclosure of FINK and teachings of JAIN does not disclose wherein the peening is cavitation peening.
AOKI teaches a method of water jet peening where the top head (18 in Fig. 1; ¶[0039]) of a reactor vessel is placed over a water-filled tank (17 in Fig. 1; ¶[0041] and 0044]) and water jet peening is performed on welds adjacent penetration pipes (19 in Fig. 1; ¶[0039]).
TAMURA teaches a repair method and apparatus (Fig. 3; ¶[0032]) for repairing cracks in nuclear reactors (¶[0003] and ¶[0005]) which uses laser peening, shot blasting or water jet machining to reduce tensile residual stress in repair welds (¶[0046]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute cavitation peening in a reactor vessel as taught by AOKI in place of the shot peening in a reactor vessel as disclosed by FINK because both shot peening and water jet peening are art recognized equivalent methods which relieve tensile residual stress as taught by TAMURA.  See M.P.E.P.§2144.06,II.
Regarding Claim 17, AOKI further teaches wherein the machined radially enlarged section of the part is surrounded by a container of liquid (17 in Fig. 1; ¶[0041] and ¶[0044]) during the cavitation peening.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FINK in view of JAIN and further in view of U.S. Patent Application No. 2003/0029845 A1 of Tamura et al., hereinafter TAMURA.
Regarding Claim 18, the combined disclosure of FINK and teachings of JAIN teaches the method of Claim 1 as discussed in the rejection of Claim 1 above.
The combined disclosure of FINK and teachings of JAIN does not disclose wherein the peening is laser peening.
TAMURA teaches a repair method and apparatus (Fig. 3; ¶[0032]) for repairing cracks in nuclear reactors (¶[0003] and ¶[0005]) which uses laser peening, shot blasting or water jet machining to reduce tensile residual stress in repair welds (¶[0046]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute laser peening in a reactor vessel as taught by TAMURA in place of the shot peeing in a reactor vessel as disclosed by FINK because both shot peening and water jet peening are art recognized equivalent methods which relieve tensile residual stress as taught by TAMURA in ¶[0046].  See M.P.E.P.§2144.06,II.

Allowable Subject Matter
Claims 5-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the prior art of record does not appear to disclose nor fairly teach a method according to Claim 1 which is limited by the limitations of dependent Claims 2 and 3, and further limited wherein the peening includes peening of the weld holding the obstructed part in the sloped wall as is claimed in Claim 5.  Claims 6 and 7 further limit the method of Claim 5.
Regarding Claim 11, the prior art of record does not appear to disclose nor fairly teach a method according to Claim 1 which is limited by the limitations of dependent Claims 2-3 and 9-10, and further limited wherein the obstructed part is a core exit thermocouple nozzle.
Regarding Claim 12, the prior art of record does not appear to disclose nor fairly teach a method according to Claim 1 which is limited by the limitations of dependent Claims 2-4 and 8, and further limited wherein the machining forms a notch in a top edge of the guide funnel delimiting the additional space, the path of the peening at least partially crossing through the notch.  Claim 13 further limits the method of Claim 12.
Regarding Claim 14, the prior art of record does not appear to disclose nor fairly teach a method according to Claim 1 which is limited by the limitations of dependent Claims 2-4 and 8, and further limited wherein the guide funnel covers the end of the tubular section before the machining, the machining uncovering a section of the lower end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Japanese Publication No. 2006346775 A of Mori et al. discloses ultrasonic shot peening within an enclosed area the J-weld on the outer surface of a pipe stand penetrating the wall of a nuclear reactor vessel.
U.S. Patent Application Publication No. 2010/0199736 A1 of Fujita et al. discloses a shot peening method and apparatus used to peen surfaces in a nuclear reactor vessel.
U.S. Patent Application No. 2011/0232348 A1 of Hatou et al. teaches a method of water jet peening using water bubble cavitation (Abstract).  A water jet peening apparatus (1 in Fig. 4; ¶[0092]) is shown being used in a reactor pressure vessel of a boiling water reactor (30 in Fig. 4; ¶[0096]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725